UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3150



GLORIA SHELTON,

                                            Plaintiff - Appellant,

          versus

COPELAND, HYMAN & SHACKMAN/ADVANCED RADIOLOGY;
MICHAEL SHERMAN; DOROTHY HUNT; JANICE KNIGHT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3176-S)


Submitted:   May 16, 1996                   Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Gloria Shelton, Appellant Pro Se.    Deborah Lee Zimic, MILES &
STOCKBRIDGE, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying her

action alleging discrimination under Title VII of the Civil Rights

Act of 1964, 42 U.S.C.A. § 2000e-2 (West 1994). We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Shelton v. Copeland, Hyman & Shackman/Advanced Radiology,
No. CA-95-3176-S (D. Md. Nov. 17, 1995). To the extent Appellant

alleged a violation of the Americans with Disabilities Act, her

claim is barred for failure to exhaust administrative remedies. 42
U.S.C.A. § 12117 (West 1995). Likewise, any claim Appellant alleged

under the Rehabilitation Act of 1973 fails because Appellees are

not proper defendants under the Act. 29 U.S.C.A. § 794(a), (b)
(West Supp. 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2